Exhibit 10.1

April 16, 2014

Carolyn Spatafora

112 Oakside Drive

Smithtown, NY 11787

 

  Re: Town Sports International, LLC - Offer Letter

Dear Carolyn:

Town Sports International, LLC (the “Company” or “TSI”) a subsidiary of Town
Sports International Holdings, Inc. (“TSI Holdings”), is pleased to extend this
offer of employment to you for the position of Senior Vice President and Chief
Financial Officer (“CFO”). Your first day with the Company will be May 12, 2014
(your “hire date”). You will be based at our headquarters located at 5 Penn
Plaza, New York, New York.

The following will outline the general terms of our employment offer:

1. Position. As CFO, you will report directly to Robert Giardina, Chief
Executive Officer, and will perform the duties and services assigned to you by
the Company. You shall also serve as an officer of any affiliate of the Company
as designated by the Company. You shall devote your full time and attention to
the affairs of the Company and to your duties on the Company’s behalf. Your
employment will be subject to all Company policies, procedures and practices as
may currently exist or as may be modified or implemented in the future,
including our Code of Ethics and Business Conduct and Employee Handbook. In
addition, by accepting employment with the Company, you agree to enter into, and
comply with, the Company’s Confidentiality and Non-solicitation Agreement and
to arbitrate any disputes arising out of your employment as set forth in the
Company’s Dispute Resolution Program. These documents will be provided to you as
part of your new hire package and you will be required to sign them prior to
beginning your employment with the Company.

2. Compensation. For all services to be performed hereunder, your initial annual
base salary will be $350,000, payable in accordance with the Company’s standard
payroll practices and subject to all applicable tax withholdings. Wages are paid
every other week, on Friday. Future salary increases will be based on
demonstrated job performance. Your performance will be reviewed each year in
accordance with Company policy and practice.



--------------------------------------------------------------------------------

3. Bonus. As Chief Financial Officer, you will be eligible to participate in the
Company’s bonus plans that may be implemented for similar level employees of the
Company, and as may be amended from time to time at the discretion of the
Company. Under TSI’s current performance bonus plan, you will have a bonus
target of fifty percent (50%) of your annual base salary. Payment of a bonus
under the plan is made on an annual basis, based upon Company performance
against certain targets as outlined or approved by the Board of Directors, and
can be increased or decreased based on the actual Company results and your
individual performance toward mutually acceptable objectives. Actual incentive
payments will usually be paid in the first quarter of the following year, after
appropriate approval from the Board of Directors, or the appropriate committee
of the Board of Directors. Your bonus shall be pro-rated for the first year of
your employment.

4. Employee Benefits. Upon commencement of employment, you will be eligible to
participate in all employee benefit programs as are generally available to other
executives of the Company in accordance with the terms and conditions of the
applicable benefits plans, programs, policies and/or practices.

You will be eligible to join the Company’s executive benefit program on the
first of the month following the date you begin employment. You will be eligible
to join the Company’s 401(k) program on the first of the month of the quarter
following your one (1) year anniversary with the Company. In the event that
changes are made to any of the benefit plans, such changes will apply to you as
they apply to other employees of the Company.

You will be eligible for vacation, holidays and time off in accordance to the
Company’s paid time off policy (PTO) consistent with all other executives.
Please be aware that TSI’s PTO policy does not allow carryover of unused PTO
from year to year, other than as required by federal, state or local law, and is
not paid out upon termination of employment.

You are also eligible to receive, subject to approval of the Compensation
Committee of the Board of Directors, 15,000 shares of restricted common stock of
TSI Holdings (or any successor entity). The stock award shall vest twenty-five
(25%) percent per year, commencing on the first anniversary of the award
date. The award is subject to the terms and conditions of the TSI Holdings 2006
Stock Incentive Plan, as amended, and the related award agreement.

You will also be required to enter into TSI’s Executive Severance Agreement,
which will be provided to you as part of your new hire package. You will be
required to sign prior to beginning your employment. A draft of the agreement is
attached to this letter for your review.

You will be reimbursed for all normal business expenses in accordance with
Company policy.



--------------------------------------------------------------------------------

5. Employment at Will. In accepting this offer, you understand and agree that
your employment with the Company shall be at-will, which means that either you
or the Company are free to terminate your employment at any time, for any reason
or no reason, with or without notice. You further understand and acknowledge
that there is no written or oral contract providing you with any definite or
specific term of employment. You further understand and agree that, due to your
at-will status, the Company may, at any time, modify the terms of your
employment, including, but not limited to, your job title, job responsibilities,
compensation and benefits.

6. Truthful Representations. You acknowledge and confirm that all of the
representations you have made and all of the information that you have provided
to the Company on any employment application, resume or any other document, or
orally during the interview process, concerning, among other things, your prior
employment history, education, experience and other qualifications, are true and
correct. You understand and agree that any falsifications, misrepresentations,
or omissions with respect to any of the representations and information that you
have made or provided to the Company may be grounds for the withdrawal of this
offer of employment or, if hired, the termination of your employment.

7. Other Conditions and Obligations. By signing this agreement, you represent
that you are not subject to any currently-effective employment contract, or any
other contractual or other binding obligation, including without limitation, any
obligation relating to non-competition, confidentiality, trade secrets,
proprietary information or works for hire, that would restrict your employment
or employment activities with or on behalf of the Company. In your work for the
Company, you will be expected not to use or disclose any confidential
information, including trade secrets, of any former employer or other person to
whom you have an obligation of confidentiality. You agree you will not bring
onto Company premises any unpublished documents or property belonging to any
former employer or other person to whom you have any obligation of
confidentiality.

You further acknowledge that this letter constitutes the sole and complete
understanding between you and the Company with respect to this offer of
employment and your prospective employment, and you hereby acknowledge that
there are no other agreements, understandings or representations, whether
written or oral and whether made contemporaneously or otherwise, with respect to
this offer of employment.

You further understand and acknowledge that your employment with the Company is
contingent upon:

 

  •   Your satisfactory completion of reference and background checks that are
conducted by the Company.

 

  •   Your completion of Section 1 of the Form I-9 on or before the end of your
first (1st) day of employment and your presentation of your original
documentation verifying your work eligibility and identification on or before
the third (3rd) day of your employment.

8. Taxes. All payments hereunder are subject to applicable tax withholdings.



--------------------------------------------------------------------------------

We all look forward to you joining our Executive team. Please do not hesitate to
contact me if you have any questions.

Please indicate your acceptance of this offer of employment by signing this
Offer Letter and returning the signed letter to me at the above address.

 

Very truly yours,     TOWN SPORTS INTERNATIONAL, LLC   By:               

/s/ Daniel Gallagher

  Daniel Gallagher  

ACKNOWLEDGEMENT:

I have read and understand all of the terms of this letter and I accept and
agree to all of the terms set forth therein.

 

ACCEPTED AND AGREED TO:    

/s/ Carolyn Spatafora

    Carolyn Spatafora   Date: April 18, 2014  